Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theForm 10-QofEVCARCO, Inc. (the "Company") for the period endedJune 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Nikolay Frolov, Chief Financial Officer and Principal Accounting Officerof the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. EVCARCO, Inc. Date: September 1, 2009 By: /s/ Nikolay Frolov Name: Nikolay Frolov Title: Chief Financial Officer and Principal Accounting Officer
